Citation Nr: 1110547	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-39 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an increased initial rating for the service-connected L-1 compression fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his caregiver


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The rating decision granted compensation benefits pursuant to 38 U.S.C.A. § 1151 for the Veteran's L-1 compression fracture; a 10 percent disability rating was assigned, effective from December 29, 2004.

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing conducted in September 2009.  A copy of the hearing transcript (transcript) is of record and has been reviewed.

The Veteran's accredited representative, as part of a June 2009 VA Form 646, raised the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  Also, in the course of his September 2009 hearing, the Veteran raised the issue of entitlement to service connection for depression.  See page seven of transcript.  

The Board remanded this claim in November 2009 so that additional development of the evidence could be conducted.  At that time, the Board noted the above-two newly raised claims, and referred them both to the RO for initial development and adjudication.  This ordered action is not shown to have occurred.

Therefore, the  issues of entitlement to service connection for depression and for entitlement to TDIU again being referred have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

As indicated in the Introduction, this claim was remanded in November 2009.  Unfortunately, the ordered development remains to be completed.  Accordingly, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

As mentioned by the Board in November 2009, the Veteran submitted evidence, in the form of three DVD's, which he claimed demonstrated the degree of his disability.  The Board requested that the RO state whether it was the policy of the Veterans Benefits Administration (VBA) to accept evidence in this form or whether threats of computer viruses or any other reason precluded evidence in this form from being accepted.  The Board added that if the policy of VBA was determined to accept evidence in this form, the RO should review the evidence in connection with the claim.  

Evidence in the file, dated March 5, 2010, shows that the DVD's were sent to "IRM" (Information Resources Management) but that they were unable to be opened and viewed.  The Board takes notice that efforts made to view these DVD's on a standard consumer DVD player were in fact successful.  This deficiency mandates further development.  Stegall.  The Board also parenthetically observes that the Veteran is not shown to have submitted a waiver of initial consideration of this DVD evidence by the RO.  In Disabled American Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized the Board's status as "an appellate tribunal."  The Board is prohibited from considering additional evidence without having to remand the case to the AOJ for initial consideration, unless having an appropriate waiver from the Veteran.

The Board also notes that as part of its November 2009 remand it was observed that under 38 C.F.R. § 3.321(b)(1) an extraschedular evaluation, i.e., an evaluation outside the provisions of the VA rating schedule, may be warranted where a service-connected disability has caused marked interference with employment, meaning above and beyond that contemplated by the current schedular rating.  An extraschedular evaluation also contemplates situations where a disorder has necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards.  If these criteria appear to be met, the next procedural action consists of the referral of the case to VA's Director, Compensation and Pension Service to confirm the basis of entitlement to an extraschedular evaluation.

The Board noted in November 2009 that as the Veteran has not been given notice of the provisions of 38 C.F.R. § 3.321(b)(1), the RO should therefore provide citation to and explanation of 38 C.F.R. § 3.321(b)(1) to permit the initial development of the question of entitlement to an extraschedular evaluation.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced).

As part of the November 2009 remand, the following development was ordered:

6.  When the actions requested have been completed, undertake any other indicated development, if deemed by the RO to be appropriate under the law.  The RO should then readjudicate the issue of entitlement to an increased initial rating for the L-1 compression fracture, including on both a schedular basis and upon consideration of an extraschedular basis.  In readjudicating this matter, the RO must provide sufficient citation to and explanation of the provisions of 38 C.F.R. § 3.321(b)(1) pertaining to the assignment of extraschedular ratings.


The AMC issued a supplemental statement of the case (SSOC) to the Veteran in December 2010.  While the AMC noted that the "evidence does not show exceptional pattern of disability (with frequent hospitalizations or marked impairment in employment) as to render impractical the application of the regular schedular standards," the AMC failed to "provide sufficient citation to and explanation of the provisions of 38 C.F.R. § 3.321(b)(1) pertaining to the assignment of extraschedular ratings."  This lack of notice constitutes a Stegall violation.  

Therefore, this issue is again REMANDED to the RO for the following action:

1.  The RO/AMC must provide the Veteran and his representative with a notice letter which includes the complete regulatory language included as part of 38 C.F.R. § 3.321(b)(1).  The letter should also provide the Veteran with an explanation of the provisions pertaining to the assignment of extraschedular ratings.  

2.  The RO/AMC should review (i.e., view) the three DVD's submitted by the Veteran in connection with his claim.  

3.  When the actions requested above have been completed, the RO/AMC should undertake any other indicated development if deemed appropriate under the law.  The RO/AMC should then readjudicate the issue of entitlement to an increased initial rating for the L-1 compression fracture, including on both a schedular basis and upon consideration of an extraschedular basis.  In readjudicating this matter, the RO must provide sufficient citation to and explanation of the provisions of 38 C.F.R. § 3.321(b)(1) pertaining to the assignment of extraschedular ratings.

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a SSOC and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



